EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Prior on 6/16/2021.

The application has been amended as follows: 
The instant specification has been amended to address discrepancies related to reference numbers and their respective description.  The reference numbers are as follows: 20, 40, 55, 255, 235, 250, 325, 350.  A preliminary amendment has been filed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of CN 107922865 (hereinafter CN’865) teaches a process for natural gas purification comprising:


introducing the second permeate gas stream (45) to the thermal oxidizing unit (60) at a second position; and recovering the purified natural gas stream (LNG) (as illustrated).  
CN’865 fails to teach wherein the permeate streams comprise a first and a second concentration of hydrocarbon, respectively, and such that the first concentration is higher than the second concentration, and fails to teach wherein the thermal oxidizing system comprises a combustion chamber with a fuel gas inlet, a combustion air inlet, two or more permeate stream inlets, and a burner positioned in the combustion chamber.
WO 2015071575 (hereinafter WO’575) teaches a method for producing biomethane comprising passing a natural gas feed stream (Figure 1, 7) to a membrane separation system (8 and 11) to separate the natural gas feed stream (7) into a first permeate gas stream (10) having a first hydrocarbon concentration (21.01% CH4)), a second permeate gas stream (12) having a second hydrocarbon concentration (3.80% CH4) (Table on page 7), the first concentration being higher than the second concentration (as above), and a purified natural gas stream (13); however, WO’575 teaches discharging permeate stream (12) into the atmosphere and sends purified natural gas stream (13) to burners of boiler (14).  Both CN’865 and WO’575 fail to teach or make obvious a process for natural gas purification comprising feeding a natural gas feed stream to a membrane separation system to separate the natural gas feed stream  into a first permeate gas stream, and a second permeate gas stream, each stream having a respective hydrocarbon concentration, such that the first permeate gas stream has a hydrocarbon concentration that is higher than the hydrocarbon concentration of the second permeate gas stream; and feeding the first and the second permeate gas streams into a thermal oxidizing system, at different positions, such that the thermal oxidizing system comprising a combustion chamber with a fuel gas inlet, a combustion air inlet, two or more permeate stream inlets, and a burner positioned in the combustion chamber.  This combination is neither present nor made obvious in the closest prior art of record.  
The prior art of Ding et al. (US 2019/0060835), Figure 7, teaches separating refinery off gases comprising hydrogen and hydrocarbons using separation membrane modules (M1 and M2); however, permeate (P1) is fed into separation membrane module (M2) yielding permeate (P2), which is then used as fuel for compressors (para. [0126]). 
The prior art of (WO 2016076091) teaches feeding a gas mixture of methane and carbon dioxide (11) into membrane separators (13A and 13B) (Tables 1, 2 and 4); however, permeate streams (14A and 14B) comprise carbon dioxide, which carbon dioxide is then recovered.
The prior art of Wynn et al. (US 2015/0158795) – (Tables 5 and 6, permeate lines 111 versus 123) demonstrates that permeate streams comprise hydrogen and hydrocarbon; however, the concentration of hydrocarbon of line (123) is higher than that of line (111), in addition, Wynn et al. teaches wherein the hydrocarbon-rich permeate gas stream is recompressed and recirculated (para. [0038]).
The prior art of De Ren et al. (US 2018/0327263) teaches a thermal oxidizer (130) receiving carbon dioxide (114), a tail gas stream (124), a fuel gas stream (104), and an oxygen source (para. [0029]).
In conclusion, the closest prior art of record fails to teach or make obvious the combination of limitations recited in independent claims 1 and 13 associated with a process for natural gas purification comprising: passing a natural gas feed stream to a membrane separation system to separate the natural gas feed stream into a first permeate gas stream having a first hydrocarbon concentration, a second permeate gas stream having a second hydrocarbon concentration, the first concentration being higher than the second concentration, and a purified natural gas stream; in combination with introducing the first permeate gas stream into a thermal oxidizing system at a first position, the thermal oxidizing system comprising a combustion chamber with a fuel gas inlet, a combustion air inlet, two or more permeate stream inlets, and a burner positioned in the combustion chamber; in combination with introducing the second permeate gas stream to the thermal oxidizing unit at a second position; and recovering the purified natural gas stream.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITY V CHANDLER/							6/16/2021Primary Examiner, Art Unit 1725